 


113 HR 2404 IH: Enhancing Nutrition Services to the Elderly and Disabled Act of 2013
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2404 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2013 
Mr. Paulsen (for himself, Ms. McCollum, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food and Nutrition Act of 2008 to permit providers of eligible food purchasing and delivery services to be approved as retail food stores that accept and redeem supplemental nutrition assistance benefits. 
 
 
1.Short titleThis Act may be cited as the Enhancing Nutrition Services to the Elderly and Disabled Act of 2013. 
2.Enhancing services to elderly and disabled supplemental nutrition assistance program recipientsSection 3(p) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(p)) is amended— 
(1)in paragraph (3) by striking and at the end, 
(2)in paragraph (4) by striking the period at the end and inserting ; and, and 
(3)by inserting after paragraph (4) the following: 
 
(5)a public or private nonprofit food purchasing and delivery service that— 
(A)purchases food for, and delivers such food to, individuals who are— 
(i)unable to shop for food; and 
(ii) 
(I)not less than 60 years of age; or 
(II)physically or mentally handicapped or otherwise disabled; 
(B)clearly notifies the participating household at the time such household places a food order— 
(i)of any delivery fee associated with the food purchase and delivery provided to such household by such service; and 
(ii)that a delivery fee cannot be paid with benefits provided under the supplemental nutrition assistance program; and 
(C)sells food purchased for such household at the price paid by such service for such food and without any additional cost markup.. 
3.Implementation 
(a)Issuance of regulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall issue regulations that— 
(1)establish criteria to identify a food purchasing and delivery service referred to in section 3(p)(5) of the Food and Nutrition Act of 2008, and 
(2)establish procedures to ensure that such service— 
(A)does not charge more for a food item than the price paid by such service for such food item, 
(B)offers food delivery service at no or low cost to households under such Act, 
(C)ensures that benefits provided under the supplemental nutrition assistance program are used only to purchase food, as defined in section 3 of such Act, 
(D)limits the purchase of food, and the delivery of such food, to households eligible to receive services described in section 3(p)(5) of this Act, 
(E)has established adequate safeguards against fraudulent activities, including unauthorized use of electronic benefit cards issued under such Act, and 
(F)such other requirements as the Secretary deems to be appropriate. 
(b)LimitationBefore the issuance of regulations under subsection (a), the Secretary of Agriculture may not approve more than 20 food purchasing and delivery services referred to in section 3(p)(5) of the Food and Nutrition Act of 2008 to participate as retail food stores under the supplemental nutrition assistance program. 
4.Effective dateThis Act and the amendments made by this Act shall take effect 30 days after the date of the enactment of this Act. 
 
